Title: Declaration of the Virginia Association of Baptists, [25 December 1776]
From: Virginia Association of Baptists
To: 


                    The Sentiments of the Baptists with regard to a General Assesment on the People of Virginia for the support of Preachers of the Gospel; collected and agreed to, in an Association of Ministers and Deligates from the Churches of that Perswasion, met at Dover in Goochland, the 25th. of December 1776.
                    That “it is contrary to the Principles of Reason and Justice that any should be compelled to contribute to the Maintenance of a Church with which their Consciences will not permit them to join, and from which they can therefore recieve no Benefit”; is not merely the Opinion of the Dissenters (whose hardships on that Score have feelingly convinced them of the Truth of it; but is the Declaration of the Hon. the General Assembly of Virginia. And we are happy to find the Progress of Liberty so far advanced that the Legislature has passed “an Act for exempting the different Societies of Dissenters, from contributing to the support and maintenance of the Church as by Law established, and its Ministers.”
                    There is yet one undetermined Point “touching the propriety of a General Assesment, or whether every religious Society should be left to voluntary Contributions for the support and maintenance of the several Ministers and Teachers of the Gospel who are of different Perswasions and Denominations.” And as our Representatives have “thought most prudent to refer this Matter to the  discussion and final Determination of a future Assembly when the Opinions of the Country in general may be better known”; we look upon it to be not only an Apology for, but a Call to us to publish our Sentiments with relation thereunto.
                    We believe that Preachers should be supported only by voluntary Contributions from the People, and that a general Assesment (however harmless, yea useful some may concieve it to be) is pregnant with various Evils destructive to the Rights and Priveleges of religious Society.
                    “No Man or set of Men are entituled to exclusive or seperate Emoluments or Priveleges from the Community but in consideration of public Services.” If, therefore, the State provides a Support for Preachers of the Gospel, and they receive it in Consideration of their Services, they must certainly when they Preach act as Officers of the State, and ought to be Accountable thereto for their Conduct, not only as Members of civil Society, but also as Preachers. The Consequence of this is, that those whom the State employs in its Service, it has a Right to regulate and dictate to; it may judge and determine who shall preach; when and where they shall preach; and what they must preach. The mutual Obligations between Preachers and the Societies they belong to, should this be the Case, must be evidently weakened—Yea, farewel to the last Article of the Bill of Rights! Farewel to “the free exercise of Religion,” if civil Rulers go so far out of their Sphere as to take the Care and Management of religious Affairs upon them!
                    Sorry should we be to see the Seeds of Oppression sown by the Hand of Power amongst us, and as we think it our Duty, to our utmost in a legal Way, to retard, or if possible, to prevent the luxuriant Growth of a Plant that has always brought forth the most bitter and baneful Fruit wherever it has been cultivated, should a general Assesment take place, the Preachers of our Communion, unitedly agree (and we doubt not but the Conduct of every dissenting Minister in the Commonwealth will be uniform on such an Occasion) to give Discharges in full to every Person who shall direct the Payment of his Quota of the Assesment to them, leaving all such with respect to Contributions, to the Freedom of their own Will.
                